Citation Nr: 1709940	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  10-26 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded the case to the RO in October 2013 and July 2016 for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran has met the threshold percentage requirements and the evidence indicates he is unable to maintain any form of substantially gainful employment consistent with his education and occupational background as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for entitlement to a TDIU.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016) before the Board decides the claim.

Legal Criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

TDIU may be assigned when the schedular rating for service-connected disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, it is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran is service-connected for posttraumatic stress disorder (PTSD), evaluated as 70 percent disabling; diabetes mellitus type II, evaluated as 60 percent disabling; left lower sensory neuropathy, evaluated as 10 percent disabling; and right lower neuropathy, evaluated as 10 percent disabling.  His combined rating is 90 percent.  As such, the Veteran has satisfied the schedular criteria for a TDIU under 38 C.F.R. § 4.16 throughout the pendency of the claim.  

After consideration, and resolving all reasonable doubt in favor of the Veteran, the Board finds the service-connected PTSD has rendered the Veteran unable to maintain substantially gainful employment consistent with his education and occupational background throughout the period on appeal.  The Veteran has a high school education and owned an auto repair shop where he worked as a mechanic for more than 30 years.  Being a mechanic and owning a service business involves some measure of motivation, the ability to adapt to stressful circumstances, social aptitude and occupational reliability. 

Throughout the appeal period the Veteran has received outpatient treatment for his PTSD at the Pensacola Veterans Center and the VA Medical Center (VAMC) in Biloxi, Mississippi.  Throughout this time, the record indicates he has been on antidepressant and antipsychotic medications.  A progress note dated December 2009 reveals a positive screening for depression.  The Veteran has also presented the following clinically significant psychiatric symptoms: chronic sleep impairment, disturbances of motivation and mood, intrusive thoughts and memories of his experience in Vietnam, lack of concentration, hypervigilance and anxiety.  In an occupational setting these symptoms clearly would result in decreased motivation and adaptability, as well as reduced job functioning. 

Indeed, the VA examinations the Veteran underwent in August 2009, October 2015 and August 2016 support this conclusion.  In the August 2009 examination the Veteran reported having problems with his customers who would disagree with him and cause him to get upset and stressed to the point he closed his shop.  He also reported the stress and mood issues were affecting his concentration and family relationships.  He stated he stopped working because he wanted to be by himself and described himself as a "hermit."  The examiner noted the Veteran was well-groomed and had full affect.  He concluded the severity of the Veteran's symptoms was unclear because objective testing suggested the veteran over-endorsed his symptoms.  However, by the October 2015 examination, the Veteran had significant occupational and social impairment with reduced reliability and productivity.  At the time, the Veteran presented symptoms of recurrent involuntary and intrusive distressing memories of the enemy attacks he experienced in Vietnam.  The examiner also noted the Veteran was unemployed and had not worked since he left his business as a mechanic in March 2009.  He further noted the Veteran drank about 8 to 12 beers a day for a period of 20 years.  The Veteran also presented symptoms of anxiety, persistent negative emotional state, markedly lowered interest or participation in significant activities, concentration problems, and sleep disturbance.  During the August 2016 examination, the examiner noted the Veteran had nightmares three times per week, was on medication for depression, and had continued his individual and group therapy.  

Despite noting all of the above, the examiners concluded in all three examinations that his disabilities did not preclude the Veteran from employment.  They determined the Veteran was capable of sedentary to moderate physical activity but failed to provide any indication of the types of employment the Veteran would be expected to obtain and maintain in light of his numerous functional impairments and noted reduced productivity.  Specifically, the August 2009 examiner failed to properly justify his conclusion that the Veteran over-endorsed his psychiatric symptoms.  In sum, the examiners' opinions failed to consider the Veteran's statements, psychiatric impairments, lower peripheral neuropathy, educational experiences, and occupational background.  The examiners noted abundant manifestations that would impair the Veteran's ability to work, as he has clear impairments with social and work environments, as well as with productivity and reliability.  Additionally, the Veteran would also experience difficulties in any position as a result of his decreased mood, motivation, and concentration.  This is particularly true of owning an auto repair shop where interactions with customers as well as the responsibilities of managing the business would be constant.

The Board is satisfied that the service-connected disabilities have been so severe throughout the period of the claim as to render the Veteran unable to maintain any form of substantially gainful employment consistent with his limited education and occupational background.  Accordingly, a TDIU is warranted.

ORDER

Entitlement to a TDIU is granted throughout the period of the claim, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


